DeCARLO, Judge.
William Arnold Maynor was convicted of assault and battery in the Jackson County Court, fined $50.00, and sentenced to 15 days imprisonment at hard labor for the county.
The charge grew out of an incident wherein his wife alleged she was beaten by appellant on the night of December 5, 1974.
At the trial appellant represented himself and the record does not reflect an attorney at arraignment, inquiry as to indigency or waiver of counsel. We believe these foregoing omissions provide the basis for the reversal of this case. Carnley v. Cochran, 369 U.S. 506, 82 S.Ct. 884, 8 L.Ed.2d 70; Argersinger v. Hamlin, 407 U.S. 25, 92 S.Ct. 2006, 32 L.Ed.2d 530.
The presence of counsel is required in misdemeanor and petty offenses to insure the accused a fair trial, Agersinger v. Hamlin, supra.
Reversed and remanded.
All the Judges concur.